Mr. Justice Scott delivered the opinion of the court: The appellant regards his declaration as one seeking damages for an abuse of the process of this court in the disbarment proceeding against him, resulting from a conspiracy among appellees. The suit to disbar was civil in its character and the process was a rule against the respondent to show cause. In Bonney v. King, 201 Ill. 47, we said: “Two elements are necessary to an action for the malicious abuse of legal process: First, the existence of an ulterior purpose; and second, an act in the use of the process not proper in the regular prosecution of the proceeding. (19 Am. & Eng. Ency. of Law,—2d ed.—630, 631.) Regular and legitimate use of process, though with a bad intention, is not a malicious abuse of process. The declaration does not aver either that the plaintiff was arrested or his property seized. The mere institution of civil suits does not constitute a malicious abuse of process. That action lies for the improper use of process after it has been issued,—not for maliciously causing process to be issued.” The declaration fails to contain a single averment indicating that process was used for any purpose except the purpose for which the law intended it should be used. ■ So far as other causes of action suggested by the declaration are concerned, it is not charged that the alleged conspirators did or attempted to do anything that could have resulted in damage to the appellant had a judgment striking his name from the roll of attorneys of this court not been entered. It clearly appears from the declaration that the thing which occasioned the damage was the disbarment. Appellant’s pleading states that the judgment of disbaiment was entered, and there is no averment but that it is still in full force and effect. That judgment is an adjudication that material testimony offered against appellant in the proceeding to disbar was true and that material charges in the information against him were established by truthful evidence. The judgment imports verity, and so long as it stands appellant cannot be permitted to recover for the alleged conspiracy, the purpose of which, according to his charge, was to bring about the entry of that judgment. (Dunlap v. Glidden, 31 Me. 435; Lyford v. Demerritt, 32 N. H. 234.) To permit him to try an issue of fact raised by pleas to his declaration in the suit at • bar would be to allow him to re-litigate the question already determined against him in the earlier suit. He cannot recover financial losses occasioned by the entry of a just judgment against him. The judgment of the Appellate Court will be affirmed. Judgment affirmed.